              Case 2:21-mj-30148-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 03/26/21 Telephone:
                                                    Mark Bilkovic            Page 1 of(313)
                                                                                        28 226-9623
AO 91 (Rev. ) Criminal Complaint            7DVN)RUFH2IILFHU:      Brandon Leach, DEA            Telephone: (571) 362-1704

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
                                                                                           Case: 2:21−mj−30148
United States of America
   v.
                                                                                           Assigned To : Unassigned
                                                                                           Assign. Date : 3/26/2021
YlliDIDANI                                                                Case No.        Description: IN RE: U.S. v. DIDANI
                                                                                           (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   2016 to present               in the county of    Wayne and elsewhere       in the
       Eastern           District of       Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
          86&DQG                  &RQVSLUDF\WRGLVWULEXWHFRQWUROOHGVXEVWDQFHV

          86&                          &RQVSLUDF\WRGLVWULEXWHFRQWUROOHGVXEVWDQFHVRQERDUGDYHVVHOVXEMHFWWRWKH
                                                       MXULVGLFWLRQRIWKH8QLWHG6WDWHV

          86& D DQG                 0RQH\ODXQGHULQJ




         This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                   BrandonLeach,7DVN)RUFH2IILFHUDEA
                                                                                   Brandon Leach,, 7DVN)RUFH2IILFHU
                                                                                                                I  DE
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: March 26, 2021                                                                           Judge’s
                                                                                               Jud
                                                                                                 dge’s signature

City and state: Detroit, MI                                               Hon. Kimberly                           Magistrate
                                                                                      y G. Altman,, United States Magistr
                                                                                                                    g        Judge
                                                                                             Printed name and title
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.2 Filed 03/26/21 Page 2 of 28




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Brandon Leach, having been duly sworn, depose and state as follows:

      1.     I am a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA) assigned to the Detroit Field Division, which is located in

the Eastern District of Michigan. As such, I am an investigative or law

enforcement officer of the United States within the meaning of Title 18, United

Code, Section 2510(7), that is, an officer of the United States who is authorized by

law to conduct investigations of and to make arrests for offenses enumerated in

Title 18 and 21 of the United States Code.

      2.     I have been a police officer with the Farmington Hills Police

Department in Oakland County, Michigan since May 2006. Since June 2016, I

have been assigned to the DEA, as a duly sworn Task Force Officer (TFO). During

the course of my law enforcement career, I have received specialized training in

the utilization, preparation, and execution of search and seizure warrants at the

DEA’s Detroit Field Division Office, and have subsequently executed search and

seizure warrants for cellular devices, narcotics, dangerous drugs, and the records,

books, and proceeds derived as a result of illegal drug trafficking. In addition, I

have attended multiple training seminars and schools geared toward narcotic

investigations, including the Michigan State Police Basic Investigator School,

Street Crimes Seminar and Fortis Group Advance Narcotics Workshop. I am


                                           1
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.3 Filed 03/26/21 Page 3 of 28




currently assigned to DEA Detroit Group 6. As such, I am a “federal law

enforcement officer” as defined in Federal Rule of Criminal Procedure 41(a)(2)(C).

I have participated in over 200 investigations involving the violation of State and

Federal controlled substance laws, which have led to the arrest of numerous

individuals. I have been involved in numerous executions of State and Federal

search warrants, which resulted in the seizure of controlled substances, materials

used to cut narcotics, packaging equipment and materials, drug paraphernalia,

weighing instruments, narcotic tabulations, telephone codes, maps, and

documentary evidence relating to drug trafficking activities. I have also utilized

numerous confidential informants, and have also been involved in controlled

deliveries of controlled substances. I have received specialized training in the field

of drug trafficking and money laundering from the DEA’s basic and advanced

narcotic courses and the Farmington Hills Police Department.

      3.     During the course of my assignment as a Task Force Officer with the

DEA, I have worked with federal, state, and local law enforcement officers in the

Eastern District of Michigan, and elsewhere. These diverse personnel provide the

DEA with an extensive breadth of experience and knowledge about illegal

interstate and international drug trafficking. Based on my experience and the

experience of others, I am familiar with matters including, but not limited to, the

means and methods used by persons and drug trafficking organizations to


                                          2
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.4 Filed 03/26/21 Page 4 of 28




purchase, transport, store, and distribute drugs and to hide profits generated from

those transactions.

      4.     This affidavit is submitted in support of an arrest warrant for Ylli

DIDANI. For the reasons set forth below, I have probable cause to believe that the

defendant, Ylli DIDANI (DIDANI): (1) knowingly, intentionally and unlawfully

conspired with members of a transnational Drug Trafficking Organization (DTO),

known and unknown, to commit violations of Title 21, United States Code,

Sections 841 and 846 (conspiracy to distribute controlled substances); (2)

knowingly, intentionally and unlawfully conspired with members of a DTO known

and unknown, to commit violations of Title 46, United States Code, Section 70503

(conspiracy to distribute controlled substances on board a vessel subject to the

jurisdiction of the United States); (3) aided and abetted members of the DTO,

known and unknown, in committing violations of Title 18, United States Code,

Sections1956(a) and 2 (money laundering); and (4) committed these offenses in the

Eastern District of Michigan and elsewhere.

      5.     The statements contained in this Affidavit are based on my experience

and background as a law enforcement officer, my personal role in this

investigation, information provided to me by other law enforcement officers, my

review of information obtained from other law enforcement officers, authorized

search warrants, as well as information provided by cooperating individuals.


                                          3
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.5 Filed 03/26/21 Page 5 of 28




                              PROBABLE CAUSE

      6.     Since January 2015, the DEA has been working with the United

States Border Patrol (USBP), Homeland Security Investigations (HSI), the Internal

Revenue Service (IRS), and other federal, state, and foreign law enforcement

agencies in conducting an international investigation into Ylli DIDANI and a DTO

led by DIDANI. The investigation has revealed that the DTO has organizational

ties to the United States, Colombia, Ecuador, Mexico, Canada, Chile, Albania,

Turkey, Brazil, Germany, Dominican Republic, United Arab Emirates, Belgium,

Spain and the Netherlands. Throughout this investigation, investigators have

interviewed multiple suspects and cooperators, executed numerous search warrants

and have seized dozens of items including illegal controlled substances, numerous

physical and electronic documents, and electronic devices, such as cellular

telephones and lap top computers. Investigators were further able to determine that

domestic and international drug traffickers, including DIDANI are in

communication with Colombian, Ecuadorian, Mexican, Dominican Republic and

Albanian-based members of the DTO. Through my training and experience, I

know that Colombia, Ecuador, and Mexico are source countries for controlled

substances, including but not limited to cocaine.

      7.     In July 2015, investigators were alerted via law enforcement databases

that DIDANI, an associate of the aforementioned DTO, would be attempting to


                                         4
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.6 Filed 03/26/21 Page 6 of 28




enter the United States on July 30, 2015 at Chicago O’Hare International Airport on

an inbound flight originating from Albania.

       8.    Research of DIDANI revealed multiple law enforcement reports

indicating that DIDANI has a pattern of suspicious international travel and has

been the subject of multiple investigations that pertain to money laundering, drug

smuggling, and the use of steroids.

       9.    Upon DIDANI’s arrival at Chicago O’Hare International Airport, he

was referred to a secondary inspection and interviewed by United States Customs

and Border Patrol (CBP). DIDANI had an iPhone cellular telephone and a

Blackberry cellular telephone in his possession. DIDANI was released from

secondary inspection after the interview.

       10.   CBP conducted a border search of DIDANI’s iPhone upon arrival to

the United States prior to his release. During the search of DIDANI’s iPhone,

investigators located multiple pictures of DIDANI with large amounts of

bundled/rubber banded United States currency, along with pictures of DIDANI

holding what appears to be an assault rifle and a semi-automatic handgun:




                                            5
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.7 Filed 03/26/21 Page 7 of 28




      11.    During DIDANI’s interview, he stated that he was coming into the

United States to visit family and friends and planned to return to Albania in

approximately 1-1.5 months to continue working on his coal business operation

that he had bought into for $100,000 in U.S. Currency (USC).

      12.    DIDANI has a prior felony conviction that prohibits him from

possessing firearms. Specifically, a criminal history query revealed that on

November 22, 2005, DIDANI was convicted of operating while intoxicated, third

or subsequent offense, in the Sixth Circuit Court in Pontiac, Michigan. The crime

of operating while intoxicated, third or subsequent offense is a felony in Michigan,

punishable by up to five years in prison. Given this conviction for a crime

                                          6
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.8 Filed 03/26/21 Page 8 of 28




punishable by imprisonment for more than one year, DIDANI is prohibited from

possessing firearms in the United States.

         13.   On August 6, 2016, Ylli DIDANI arrived in the United States at

Chicago O’Hare International Airport on an inbound flight originating in Rome,

Italy.

         14.   Upon arriving at Chicago O’Hare International Airport, DIDANI was

greeted by CBP Officers and referred for a secondary inspection and interview.

         15.   During the secondary inspection, which included an examination of

DIDANI’s luggage, officers discovered seven vials of Kigtropin, or Human

Growth Hormone. Since it is illegal in the United States to possess the controlled

substance Kigtropin, all seven vials were seized by CBP. During the inspection,

DIDANI was also found to be in possession of two cell phones, an Apple iPhone

and a Blackberry cellular telephone. During the interview process DIDANI

unlocked his iPhone, allowing authorities to review the data located within.

         16.   During a review of DIDANI’s seized iPhone, investigators located

several pictures saved on the phone showing large sums of bundled $100 and $20

bills laying on counters and desks. Investigators observed two specific photos that

were date and time stamped, June 9, 2016, 4:48 p.m. and 5:21 p.m. Investigators

observed the geo tag attached to the pictures which showed they were taken at an

apartment known to investigators in Macomb County, Michigan. At the time, a Co-


                                            7
   Case 2:21-mj-30148-DUTY ECF No. 1, PageID.9 Filed 03/26/21 Page 9 of 28




Conspirator (CC-1) was renting the apartment.

      17.   In addition, on multiple occasions during the summer of 2016, law

enforcement observed DIDANI and CC-1 at CC-1’s apartment. The photos of bulk

currency geo-tagged at CC-1’s apartment June 9, 2016 are displayed below:




      18.   During the review of DIDANI’s iPhone, investigators located a Viber

text message thread. Viber is a downloadable application utilized to communicate

through undetectable means utilizing encryption-based software. The Viber thread

spanned from July 5, 2016 through August 5, 2016. The thread was between

DIDANI and the username “Dan Dan” which agents have identified as CC-1.

                                        8
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.10 Filed 03/26/21 Page 10 of 28




      19.     The contents of the Viber thread contained messages between

DIDANI and CC-1 that discussed a variety of topics involving the illegal

movement of money, the receipt of packages via FedEx, the creation of fraudulent

passports and the sale of bulk cocaine. Below are some of the pertinent messages

in the Viber thread between DIDANI and CC-1 ((In the original thread, CC-1

listed his address, which I have not included. Instead, I have replaced the address

with *******):


July 14, 2016

      DIDANI:       Do you have the other phone with you? I need to register that as
                    signal.

      CC-1:         The burnout cell? No.

      DIDANI:       You have that home?

      CC-1:         Yes but I have to buy monthly minutes. U want to talk to me on
                    that?

      DIDANI:       I’m gone try my fathers number. Yes. Need to send u pic. I cant
                    register signal here not sure why.

      CC-1:         ******* Fraser, MI 48026. U gonna send me something today?
                    I don’t have $45 to even put mins on that phone.

      DIDANI:       I try the latest tom, im waiting on someone to get clean money
                    and send the order.

      CC-1: U can send me cash in fed ex packet inside magazine?

      DIDANI:       Yesss. I will brother.


                                             9
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.11 Filed 03/26/21 Page 11 of 28




      CC-1: Ok. Lmk. Its all starting to workout brother!!

      20.    Based on my training, experience and knowledge of this case, I

believe that in the above thread, DIDANI was attempting to talk to CC-1 on a

separate phone utilizing an encrypted application known as Signal. CC-1 refers to

the other phone as the “burnout” phone. I am aware that subjects involved in

criminal activity often carry an additional phone(s), such as a pre-paid phone that

is not subscribed to them to communicate with other members of their criminal

organization. This is done in an attempt to keep their names removed from any

illegal activities and thwart law enforcement entities attempts to identify subjects

involved in illegal activity. Additionally, DIDANI refers to getting “clean” money

to send to CC-1. CC-1 recommended sending money hidden inside of a magazine

sent via FedEx. I know that “clean money” is a term used by criminals to describe

converting illegally obtained money, or “dirty money” (typically from the sale of

drugs) to money that looks like it was earned legitimately, or “clean money”, a

form of money laundering.

      21.    In the same July 14, 2016 text thread, at 2:59 p.m., DIDANI sent CC-

1 a photograph. The photograph is a picture of a Blackberry cellphone displaying a

picture of a red duffle bag containing multiple rectangular shaped packages

wrapped in red and yellow packaging.




                                          10
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.12 Filed 03/26/21 Page 12 of 28




      22.    Through my training and firsthand experience, the packages that

appear in the photograph contained in the duffle bag are consistent with that of

kilogram quantity sized packages which are commonly utilized to transport bulk

quantities of drugs, more specifically cocaine. In the picture it appears that the

duffle bag contains at least four yellow packages and seven red packages.

      23.    The following text messages followed the picture in the Viber thread:

        DIDANI:     Delete that
        DIDANI:     Fucket i send it now
        DIDANI:     Just got the email
        CC-1:       ok
        DIDANI:     Just email u something
        CC-1:       Ms photo
        DIDANI:     Thats ur house




                                          11
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.13 Filed 03/26/21 Page 13 of 28




      24.    On July 14, 2016, at 4:13 p.m., DIDANI emailed CC-1 the exact

same picture of the duffle bag containing what I believe are kilogram sized

packages of suspected cocaine described above. CC-1 replied in the Viber thread,

that he received the email and that he deleted the message.

      25.    A portion of the July 14, 2016 Viber thread references a text message

sent by DIDANI to CC-1 where DIDANI stated, “Thats ur house.” DIDANI sent

this text right after he sent CC-1 a picture of a duffle bag containing suspected

kilograms of cocaine. It is my opinion that the context of the message was

insinuating that the money made from the sale of the suspected cocaine was large

enough that CC-1 would be able to purchase a house.

      26.    Investigators have learned that DIDANI and other members of the

DIDANI DTO have utilized Blackberry “PGP” cellular telephones with encryption

software to coordinate criminal activity and avoid detection or interception by law

enforcement. Agents observed DIDANI in possession of a Blackberry PGP cellular

telephone on August 6, 2016, when he was interviewed by authorities at the

Chicago O’Hare International Airport.

      27.    On July 19, 2016, DIDANI texted CC-1 in the Viber application

stating, “Get with marty asap.” CC-1 responded with, “How can we talk freely

when I get with M?” DIDANI then sent multiple pictures of text messages on

what appear to be DIDANI’s identified encrypted Blackberry cellular telephone.


                                          12
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.14 Filed 03/26/21 Page 14 of 28




The screenshots show a conversation discussing locating someone to help move

“100M euros” from the Deutsche Bank in Frankfurt Germany to a bank in Dubai,

discreetly and without the bank reporting the transactions. The messages state that

they will pay “us” 15% for the transaction.

      28.      Investigators have identified a “Marty” and “M” referred to above as

another Co-Conspirator (CC-2) who was financing a large portion of the illegal

activity of the DIDANI DTO and had given large sums of money to CC-1 in the

form of cashier’s checks and personal checks. Some of these transactions took

place in Wayne County, Michigan.

      29.      During 2016 and 2017, investigators identified that CC-1 began

receiving personal checks and cashier’s checks in large amounts from CC-2.

Starting in June of 2016, CC-1 cashed numerous checks totaling $864,000 from

CC-2. These transactions are listed below:

            a. June 9, 2016 – CC-1 cashed two $50,000 cashier checks.

            b. October 31, 2016 – CC-1 cashed one $100,000 cashier check.

            c. March 24, 2017 – CC-1 cashed four $50,000 cashier checks.

            d. December 2, 2017 – CC-1 cashed one $14,000 cashier check.

            e. December 19, 2017 – CC-1 cashed one $100,000 cashier check and one
               $80,000 cashier check.

            f. December 21, 2017 – CC-1 cashed two $100,000 cashier checks and
               one $70,000 cashier check.


                                          13
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.15 Filed 03/26/21 Page 15 of 28




      30.      CC-1 cashed several of these cashier checks at pawn shops and gold

exchange businesses in the metro Detroit area. Through training and experience, I

am aware that drug traffickers often utilize these types of businesses, instead of

official banks, to launder drug proceeds in an attempt to remain undetected by law

enforcement.

      31.      CC-1 cashed the first two cashier’s checks issued to him by CC-2 on

June 9, 2016 totaling $100,000 USC. This is the same date that the bulk currency

photos located on DIDANI’s iPhone were taken at CC-1’s residence described

above.

      32.      On December 21, 2017, after cashing the final checks CC-1 received

from CC-2, CC-1 flew in a private plane owned by CC-2 to Washington D.C. to

meet with DIDANI. On the evening of December 21, 2017, CC-2 met with

DIDANI and gave him the bulk currency obtained from the cashed checks he

cashed on December 19 and 21, 2017.

      33.      In addition to the funds provided to CC-1, research has shown that

CC-2 also engaged in the following transactions:

            a. June 19, 2017 – CC-2 wired $330,000 to Tirana, Albania to a person
               with the purported name known to investigators.

            b. July 31, 2017 –CC-2 wired $500,000 to Tirana, Albania to a person
               with the same purported name known to investigators described in
               Paragraph 33(a).



                                          14
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.16 Filed 03/26/21 Page 16 of 28




            c. September 5, 2017 – CC-2 wired $500,000 from his personal
               checking account to himself in Tirana, Albania.

            d. September 7, 2017 – CC-2 wired $500,000 that he obtained on
               September 5, 2017 to Ylli DIDANI in Albania.

      34.     On August 12, 2017, in between the transactions in Paragraphs 33(b)

and (c), CC-2 departed Detroit, Michigan in route to Tirana, Albania. CC-2

returned to Detroit from Albania on August 16, 2017. On August 17, 2017, records

show that DIDANI sent CC-2 a package from Tirana, Albania to CC-2’s primary

residence, in Grosse Pointe Park, MI. Research showed that the package was

identified as containing “computer and personal items.” Additionally, on August

22, 2017, CC-2 received another package from Albania, reported as a package

containing “cards and papers.”

      35.     Through training and experience, I am aware that drug traffickers and

money launderers often do not travel with electronics that they know can be

searched at the international border. Instead, they will ship their electronics to their

destination in order to remain undetected by law enforcement. Additionally, drug

traffickers and money launderers will send the passwords to unlock the devices in a

separate package so that law enforcement cannot gain access to the information.

      36.     In addition to providing finances to the DTO for the purchase of

cocaine in South America, CC-2 conspired with DIDANI for the design and

creation of an underwater parasitic drone to be utilized for the storage and


                                           15
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.17 Filed 03/26/21 Page 17 of 28




transportation of large quantities of cocaine. The drone (also referred to as the

“torpedo”) design was intended to attach to the bottom of a maritime cargo vessel

via magnets. The drone was to possess an underwater modem and GPS antenna

that could communicate with an operator electronically from a large distance away.

The drone was intended to be remotely operated and could release from the vessel

at the request of the operator and would send up a GPS location beacon to identify

its current location. The DTO would then send out a fishing boat to the location of

the drone, approx. 100 miles off the coast of Europe to retrieve the cocaine filled

drone and avoid detection and interception by law enforcement entities.

      37.    Investigators intercepted communications between CC-2 and DIDANI

spanning May 2016 through June 2018 discussing payment to a company known to

investigators. This company will be referred to as “the Company” throughout this

affidavit. Further investigation revealed that CC-2 had been in communication with

the Company under the alias of “Dale JOHNSON.” In the spring of 2016, the

Company had been hired by “Dale JOHNSON” (CC-2) and his “partners” to create

an underwater hull scrubber device. Over the next two years the Company and CC-

2 continued communications as the “scrubber” was designed and a prototype was

created. CC-2 provided the overall approximate dimensions of the prototype to the

Company along with the dimensions needed for a “void” that was necessary. The

Company was not aware that the prototype was going to utilized for illegal


                                          16
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.18 Filed 03/26/21 Page 18 of 28




purposes. Between May 2016 and June 2018, the DIDANI DTO provided the

Company over $12,000 in payments for the design and prototype model of the

parasitic drone that the Company was creating. These payments were in multiple

forms, including a wire transfer from an Albanian bank account, money orders and

cryptocurrency deposits. Communications regarding these payments were

communicated between DIDANI and CC-2 prior to transferring the funds to the

Company. In addition to the communications involving payment.

      38.    Investigators have also identified multiple text messages between

DIDANI and members of the DTO discussing a “torpedo” and how it would be

utilized. I believe that the “torpedo” mentioned in the text messages was referring

to the prototype drone that the Company was designing for CC-2. Investigators

also obtained computerized drawing and hand sketches of the prototype drone, the

overall dimensions of the unit and the capacity of cocaine that it could contain. The

following photographs contain some of those text messages, notes describing the

overall dimensions of the drone needed to be and the capacity of cocaine that the

drone could contain:




                                         17
Case 2:21-mj-30148-DUTY ECF No. 1, PageID.19 Filed 03/26/21 Page 19 of 28




                                   18
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.20 Filed 03/26/21 Page 20 of 28




      39.    On July 20, 2018, CC-2 was killed in a plane crash. After CC-2’s

death, all communications between “Dale JOHNSON” and the Company stopped.

      40.    Investigators received multiple photographs of the prototype created

by the Company, which was still in the testing phases. The full-size drone was

never completed due to lack of funds received and the loss of communication

because of CC-2’s death. Below is a photograph that investigators obtained from

the Company of the prototype the Company was designing for CC-2.




      41.    Through interviews, cooperator statements, execution of subpoenas

and search warrants and the return of electronic data, investigators have been able

to identify that the funds provided to DIDANI by CC-2 and facilitated by CC-1

within the Eastern District of Michigan were for the purchase of bulk quantities of


                                         19
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.21 Filed 03/26/21 Page 21 of 28




cocaine, sourced from South American countries and transited to European

countries to be sold. Furthermore, investigators have located electronic and

physical documents showing that CC-2 had in-depth knowledge of the workings of

the organization and the purpose of the transferred funds being transferred to

DIDANI.

      42.    After the unexpected sudden death of CC-2, the DIDANI DTO

needed a new financier for the organization. DIDANI’s international travel grew

exponentially, including the United States, Albania, Spain, Netherlands, Dubai,

Dominican Republic, and Ecuador.

      43.    On February 8, 2019, DIDANI was arrested by Dutch Authorities at

the Schipol Airport in Amsterdam, Netherlands prior to boarding an outbound

flight to Ecuador on suspicions of money laundering. DIDANI was in possession

of several cell phones and a GPS tracker. On February 15, 2019, DIDANI was

released from Dutch custody after paying a fine and flew to Ecuador. GPS tracker.

      44.    While in Ecuador, DIDANI communicated with several individuals,

known and unknown, and discussed in depth methods of moving large quantities of

cocaine using import/export companies and commercial shipping containers on

maritime vessels traveling from South America to Europe. The DIDANI DTO has

gained access to and created large import/export companies based out of South

America to traffic the bulk amounts of cocaine in a concealed manner, often mixed


                                         20
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.22 Filed 03/26/21 Page 22 of 28




with legitimate cargo and transported within the aforementioned cargo containers

as well as paying corrupt port workers and foreign customs employees to assist in

getting the cocaine shipments onto and off of the shipping vessels undetected.

      45.   On July 22, 2019, DIDANI traveled from Guayaquil, Ecuador to

Dubai, United Arab Emirates (UAE) to meet with additional members of the DTO.

These members have been identified as facilitators, cocaine distributors and

financiers for the DIDANI DTO who were brought in after the death of CC-2.

Investigators were able to confirm that the DIDANI DTO began receiving large

quantities of money from a newly acquired and identified financier for the

purchase and organizing of bulk cocaine shipments from South America to Europe,

more specifically Netherlands, Belgium and Spain.

      46.   On August 11, 2019, Dutch Authorities seized 753 kilograms of

cocaine at the Port of Rotterdam, Netherlands. The shipment originated from

Guayaquil, Ecuador on July 23, 2019 upon a vessel, the Anisha R. of the

Mediterranean Shipping Company. The cocaine was found in container number

TTNU8089029 inside a shipment of “Bioban” bananas. The shipper of the bananas

was an Ecuadorian-based produce company called Bioexpor. The

consignee/receiver of the shipment was listed as Frubanal AG, a wholesale

distributor of produce located in Hamburg, Germany.




                                        21
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.23 Filed 03/26/21 Page 23 of 28




      47.    Through lawfully obtained electronic data belonging to DIDANI and

other members of DTO, investigators located emails from Frubanal AG to

Bioexpor. These emails showed Frubanal AG requesting containers of “bioban”

bananas be shipped to the Port of Rotterdam and the Port of Antwerp utilizing the

MSC shipping company. Investigators also located photos of large quantities of

kilogram-packaged cocaine being loaded into boxes of bananas. The boxes were

marked “bioban” and displayed Bioexpor plastic wrap on the interior of the boxes.

The kilogram packages were marked with a black semi-automatic pistol sticker on

the top of each individual package. Additionally obtained photos showed pallets of

the “bioban” banana boxes being loaded onto a shipping container. Pictures of

container number TTNU8089029 and a reservation of the MSC vessel Anisha R.

were also located. This intelligence was given to the DEA Country Office in The

Hague, Netherlands and compared with the August 11, 2019, 753 kilogram of

cocaine seizure. The companies, “bioban” packaging, dates, and identifiers on the

packages of cocaine matched the previously described obtained photos of the

cocaine packaging and banana boxes. The following four photos were taken by law

enforcement following the 753-kilogram seizure on August 11, 2019, at the Port of

Rotterdam.




                                        22
 Case 2:21-mj-30148-DUTY ECF No. 1, PageID.24 Filed 03/26/21 Page 24 of 28




      48.   The following three photos were located and obtained through

lawfully procured measures by investigators.




                                       23
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.25 Filed 03/26/21 Page 25 of 28




      49.    In September 2019, DIDANI had communications with another Co-

Conspirator (CC-3) of the DTO. Investigators have identified CC-3 purchasing

multiple Kevlar reinforced “bulletproof” jackets for the DIDANI DTO on

DIDANI’s request. In September 2019, CC-3 purchased five Kevlar jackets for the

DIDANI DTO utilizing straw purchasers. CC-3 previously purchased four Kevlar

reinforced jackets for the DIDANI DTO utilizing the same straw purchaser method

in March 2019. A “straw purchase” is a method described as utilizing individuals

to make purchases on behalf of another individual. Investigators are aware that

criminals often utilize this method of purchasing items that may be illegal or used

for the purpose of committing a crime. This method allows criminals to avoid

association and any documentation surrounding the purchase making it difficult to

be traced by law enforcement. In addition to the straw purchase of the Kevlar

jackets, DIDANI has discussed with CC-3 in depth details of the DIDANI DTO,


                                         24
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.26 Filed 03/26/21 Page 26 of 28




these details have included large shipments of cocaine that were organized by

DIDANI that had been seized by authorities, DIDANI’s large profits from

successful cocaine shipments making it through to Europe and utilizing CC-3 to

launder some of DIDANI’s drug proceeds back into the United States.

      50.   On February 17, 2020, DEA Detroit Agents shared legally obtained

information with the DEA Country Office in The Hague, Netherlands and to the

Dutch National Police Port Authorities. The information described a commercial

cargo container that had been loaded with a cocaine shipment that was financed

and organized by DIDANI and additional members of the DTO.

      51.   On February 22, 2020, Dutch Port Authorities seized 14 large black

duffle bags containing approximately 644 kilograms of cocaine from cargo

container TTNU8638520 aboard the commercial cargo maritime vessel,

CMACGM Jean Gabriel.




                                        25
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.27 Filed 03/26/21 Page 27 of 28




      52.   In addition to the above cocaine seizure, DEA investigators have

identified additional legally obtained information through cooperators and search

warrants leading to the large bulk cocaine shipments financed, orchestrated and

executed by the DIDANI DTO under the direction and operation of DIDANI.

More specifically, investigators have provided actionable intelligence and linked

the DIDANI DTO to other cocaine seizures. These seizures include approximately

1,000 kilograms of cocaine seized in the Netherlands on April 7, 2020, from a

shipping container originating from Paita, Peru and 1,100 kilograms of cocaine in

Bilbao, Spain on April 21, 2020, in a cargo container originating from Guayaquil,

Ecuador.

                                 CONCLUSION

      53.   The intelligence gathered by investigators regarding the DIDANI

DTO, more specifically Ylli DIDANI displays the sophisticated and in-depth

operations of a large-scale cocaine trafficking and money laundering organization.

      54.   Based on the foregoing, I believe that probable cause exists that Ylli

DIDANI (1) knowingly and unlawfully, conducted illegal acts in violation of Title

21, United States Code, Sections 841 and 846 (conspiracy to distribute controlled

substances); (2) knowingly, intentionally and unlawfully conspired with members

of a DTO known and unknown, to commit violations of Title 46, United States

Code, Section 70503 (conspiracy to distribute controlled substances on board a


                                        26
  Case 2:21-mj-30148-DUTY ECF No. 1, PageID.28 Filed 03/26/21 Page 28 of 28




vessel subject to the jurisdiction of the United States); (3) aided and abetted

members of the DTO, known and unknown, in committing violations of Title 18,

United States Code, Sections 1956(a) and 2, (money laundering); and (4)

committed these offenses in the Eastern District of Michigan and elsewhere.


                                                  Respectfully
                                                     p       y submitted,


                                                  ____________________________
                                                  Brandon Leach
                                                  Task Force Officer
                                                  Drug Enforcement Administration

Sworn to before me and signed in my
presence and/or by reliable ele
                            electronic means.



_____________________________________________
______
     _____
        _________________________
HON. KIMBERLY G. ALTMA
                 ALTMAN
UNITES STATES MAGISTRA
              MAGISTRATE JUDGE

Date: March 26, 2021




                                          27
